Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5, 7, 9, 11-14, 16-17, 20, and 23-25 are allowable. The restriction requirement among Species A: Figs 1-3; Species B: Figs 4-8; Species C: Fig 9; Species D: Fig 10; Species E: Fig 11; Species F: Fig 12; Species G: Fig 13A; and Species H: Fig 13B, as set forth in the Office action mailed on 01/15/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of among Species A (Figs 1-3); Species C (Fig 9); and Species D (Fig 10) is withdrawn.  Claims 2, 5 and 7, directed to Species A (Figs 1-3) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Slate on 03/23/21.
The application has been amended as follows: 

1.    (Currently amended) A combination of a storage support structure and a row vehicle, the storage support structure comprising:

a plurality of vertical posts;

a left multi-level rail system and a right multi-level rail system each comprising: an upper horizontal portion configured to support a load;

a lower horizontal portion below the upper horizontal portion, 
the lower horizontal portion supporting the row vehicle; 
an upper support extending diagonally downward from the upper horizontal portion;

a lower support extending downward from the lower horizontal portion; and 
a vertical portion extending upward from the upper horizontal portion, wherein the vertical portion, the upper support, and the upper horizontal portion 

wherein for each of the left and the right multi-level rail systems the upper horizontal portion and the lower horizontal portion are positioned so that the row vehicle may place the load on the upper horizontal portion to be supported by the upper horizontal portion and lift said load from the upper horizontal portion,

wherein for each of the left and the right multi-level rail systems the vertical portion of the rail system is connected to at least one vertical post of the plurality of vertical posts of the storage support structure; and

the row vehicle having left wheels atop the lower horizontal portion of the left multi-level rail system and right wheels atop the lower horizontal portion of the right multi-level rail system.

5. (Rejoined) The combination of claim 1, wherein the left and the right multi-level rail systems each further comprise a second vertical portion extending between the upper horizontal portion and the lower horizontal portion.

s the upper and lower horizontal portions and the upper and lower supports are portions of a single continuous rail body.

9. (Currently amended) The combination of claim 1, wherein for each of the left and the right multi-level rail systems the upper and lower horizontal portions are non-cantilever members.

12. (Currently amended) The combination of claim 1, each of the left and the right multilevel rail systems further comprises a beam bracket configured to connect to a horizontal beam of the storage structure.

14. (Currently amended) The combination of claim 13, wherein for each of the left and the right multi-level rail systems one of the at least two separate pieces comprises the upper horizontal portion, the upper support, and the vertical portion and another of the at least two separate pieces comprises the lower horizontal portion and the lower support.

16.    (Currently amended) The combination of claim 1, wherein for each of the left and the right multi-level rail systems the lower support is configured to connect to a horizontal beam of the storage structure.

s the lower support comprises a plurality of vertical portions reinforcing sides of the lower horizontal portion.

20.    (Currently amended) A combination of a storage support structure and a row vehicle, the storage support structure comprising:

a plurality of multi-level rail systems, each multi-level rail system comprising: an upper horizontal portion configured to support a load;

a lower horizontal portion that supports the row vehicle; an upper support extending diagonally downward from the upper horizontal portion toward the lower horizontal portion;

a lower support extending downward from the lower horizontal portion; and
at least two separate pieces, wherein a first continuous piece of the at least two separate pieces includes the upper horizontal portion and the upper support, wherein a second continuous piece of the at least two separate pieces includes the lower horizontal portion and the lower support; 
a first column member, a second column member, a third column member, and a fourth column member;

extends horizontally between the second and fourth column members and the corresponding fourth piece includes a respective lower horizontal portion and is attached to the at least one horizontal support member; and the row vehicle having left wheels atop the lower horizontal portion of the left multi-level rail system and right wheels atop the lower horizontal portion of the right multi-level rail system.


23.    (Currently amended) A combination of a storage support structure and a row vehicle, the storage support structure comprising:



a lower horizontal portion that supports the row vehicle; an upper support extending downward from the upper horizontal portion toward the lower horizontal portion; and

a lower support extending downward from the lower horizontal portion; and wherein at least one of the upper and lower supports extends diagonally downward at an angle of about 25 degrees to about 55 degrees relative to the upper horizontal portion;

a first column member, a second column member, a third column member, and a fourth column member;

at least one horizontal support member attached to and extending between at least either the first and second column members or the third and fourth column members; wherein a corresponding right multi-level rail system from said plurality of multi-level rail systems comprises a corresponding first piece and a corresponding second piece, the corresponding first piece includes a respective upper horizontal portion and is attached to and extends horizontally between the first and third column members and the corresponding second piece includes a respective lower horizontal portion and is attached to the at least one horizontal support extends horizontally between the second and fourth column members and the corresponding fourth piece includes a respective lower horizontal portion and is attached to the at least one horizontal support member; and the row vehicle having left wheels atop the lower horizontal portion of the left multi-level rail system and right wheels atop the lower horizontal portion of the right multi-level rail system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631